Case 9:21-cv-81323-DMM Document 1 Entered on FLSD Docket 07/30/2021 Page 1 of 21




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA
                                  _____________ DIVISION

                                       Case No. _________________

  ANTONIA DEMETROS,
  individually and on behalf
  of all others similarly situated,

          Plaintiff,

  v.

  VERTAFORE INC.,
  a Delaware corporation,

        Defendant.
  ____________________________/

                                      CLASS ACTION COMPLAINT

          Plaintiff Antonia Demetros, (“Plaintiff”) brings this class action lawsuit on behalf of

  herself and all others similarly situated against Defendant Vertafore Inc. (“Defendant” or

  “Vertafore”), for its violations of the Driver’s Privacy Protection Act, 18 U.S.C. §2721, et seq.

  (“DPPA”).

                                                 I.
                                          NATURE OF ACTION

          1.      The DPPA prevents any state department of motor vehicles from releasing or

  using personal information about an individual obtained by the department in connection with a

  motor vehicle record. The DPPA requires that individuals provide their permission before their

  personal motor vehicle record may be sold or released to third-party marketers.

          2.      The DPPA thus safeguards the personal information of licensed drivers from

  improper use or disclosure. It protects a fundamental property interest by ensuring that states
Case 9:21-cv-81323-DMM Document 1 Entered on FLSD Docket 07/30/2021 Page 2 of 21




  cannot impermissibly burden the right to travel by compelling the disclosure of sensitive,

  personal information that state departments of motor vehicles collected.

         3.         Vertafore obtained, used, and redisclosed millions of motor vehicle records

  obtained from the Florida Department of Highway Safety and Motor Vehicles without obtaining

  prior consent.

         4.         This class action is brought by Plaintiff, individually, and on behalf of individuals

  whom suffered an invasion of a legally protected interest, and were victimized by these events,

  in order to redress the harm that they have suffered, and to obtain appropriate relief, concerned

  that Defendant Vertafore will continue to obtain, use, and re-disclose motor vehicle records in

  its possession.

                                                   II.
                                                 PARTIES

         5.         Plaintiff Antonia Demetros is a natural person, citizen of the State of Florida,

  residing in Palm Beach County, Florida. Plaintiff Demetros is a licensed and registered driver in

  the State of Florida, and her motor vehicle records were obtained, used, and redisclosed within

  the Class Period, as defined herein, from the Florida Department of Highway Safety and Motor

  Vehicles (“FHSMV”) by Defendant without authorization or written consent.

         6.         Defendant Vertafore, a Delaware Corporation, headquartered in Colorado, doing

  business within the State of Florida during the Class Period. Defendant Vertafore can be served

  with process by serving its registered agent: Corporation Service Company, 1201 Hays Street,

  Tallahassee, Florida, 32301.




                                                      2
Case 9:21-cv-81323-DMM Document 1 Entered on FLSD Docket 07/30/2021 Page 3 of 21




                                             III.
                                   JURISDICTION AND VENUE

            7.    As set forth herein, this Court has general jurisdiction over Defendant, a Delaware

  corporation doing business in the State of Florida, and original jurisdiction over Plaintiff’s

  claims.

            8.    This Court has subject-matter jurisdiction over their action pursuant to 28 U.S.C.

  § 1331, and the Class Action Fairness Act (“CAFA”), 28 U.S.C. § 1332(d)(2), because the

  aggregate amount in controversy exceeds $5,000,000, exclusive of interests and costs, and there

  are more than 100 Class Members.

            9.    There is minimal diversity of citizenship between proposed Class Members and

  Defendant, at least one class member is a citizen of a state different from Defendant and is a

  citizen of a foreign state. Plaintiff is a citizen and resident of Florida and asserts and claims on

  behalf of a proposed class whose members provided personal identifying information to the

  Florida Department of Highway Safety and Motor Vehicles.

            10.   This court has Federal question jurisdiction as the complaint alleges violations of

  the Driver’s Privacy Protection Act, 18 U.S.C.§ 2721, et. seq.

            11.   Venue is proper in this district, and vests jurisdiction in the State of Florida and

  Federal Courts in this district, under 28 U.S.C. §1391(b) and (c) against Defendant. A substantial

  portion of the events and conduct giving rise to the violations of law complained of herein

  occurred within this state, and within this district because: (1) Defendant conducts substantial

  business in and throughout the State of Florida, and within this district; (2) Defendant obtained

  the database of Plaintiff and Putative Class Member’s motor vehicle records from the Florida

  Department of Highway Safety and Motor Vehicles and in this district; (3) Defendant’s

  management contracted with the Florida Department of Highway Safety and Motor Vehicles to

                                                    3
Case 9:21-cv-81323-DMM Document 1 Entered on FLSD Docket 07/30/2021 Page 4 of 21




  obtain Plaintiff and Putative Class Member’s personal information, all of whom reside in Florida;

  (4) the wrongful acts alleged in this complaint were committed largely in Florida; and (5) Plaintiff

  and Putative Class Members were harmed in the State of Florida, and in this district. Thus, this

  district is the appropriate venue for this action.

                                                 IV.
                                        FACTUAL BACKGROUND

         A.       Defendant Vertafore Collects, and Rediscloses PII for its
                  Financial Gain

          12.     Defendant Vertafore plays a central role in the modern American economy,

  collecting and selling vast amounts of data about the most intricate details of consumers’ financial

  lives, connecting every point within the insurance distribution channel. The data―names,

  addresses, birthdates, social security numbers, drivers’ license numbers, vehicle registration

  information, and more―contains the keys that unlock a consumer’s identity, relied upon by third

  parties to make major financial decisions affecting almost all consumers.

          13.     Defendant Vertafore reportedly provides a management system for data &

  analytics and distribution & compliance with integrated solutions for internal operations and

  information, including content management & workflow; rating & connectivity system to

  connect with partners across the insurance distribution chain, and as an insurance knowledge

  base. Its areas of expertise include agency and benefits management, connectivity and

  rating, content management and workflow, producer lifecycle management, and policy

  administration and billing.

          14.     Operating as an Insurance Software Solutions for Carriers, Agencies Brokers,

  MGAs, and MGUs, Defendant Vertafore reportedly develops software for more than 20,000




                                                       4
Case 9:21-cv-81323-DMM Document 1 Entered on FLSD Docket 07/30/2021 Page 5 of 21




  Insurance agencies, some 1,000 carriers, and managing general agents.1 Defendant Vertafore’s

  software involves an agency management and content management integration system that links

  agency management system domain entities (such as clients, policies, claims, vendors) to content

  management system content hierarchical structures (such as client files, policy folders, claims

  folders, vendor files). Because the extension of insurance relies on access to consumers’

  insurance files, the insurance industry has been referred to as the “linchpins” of the financial

  system.

         15.     Defendant Vertafore recognized that the value of its company was inextricably

  tied to its massive trove of consumer data. For that reason, Defendant Vertafore has aggressively

  acquired companies with the goal of expanding into new markets and acquiring companies with

  proprietary data sources. One such acquisition was QQ Solutions Inc.,2 headquartered in

  Deerfield Beach, FL. Upon the acquisition, Defendant Vertafore became the surviving

  corporation of the merger, the separate existence of the subsidiary ceasing on August 31, 2015.3

         16.     QQ Solutions Inc., reportedly a leading provider of innovative and powerful

  agency management systems, offered software products that included QQCatalyst®, an agency

  management technology tool that incorporated enterprise grade databases, and QQ WebRater,

  reportedly, a comparative rater product to provide real-time quotes from over 150 carriers.


   1
     Aug. 13, 2020 Form 99-1 (Aug. 13, 2020),
   https://www.sec.gov/Archives/edgar/data/882835/000119312520218831/d82103dex991.htm.
   2
     On July 20, 2009, QuickQuote, Inc. changed its name to QQ Solutions Inc. See Florida
   Department of State Articles of Amendment to Articles of Incorporation of Quickquote, Inc.
   (July 9, 2020),
   http://search.sunbiz.org/Inquiry/CorporationSearch/ConvertTiffToPDF?storagePath=COR%5
   C2009%5C0724%5C00166316.Tif&documentNumber=K33031.
   3
    Vertafore Acquires QQ Solutions (June 16, 2015),
   https://www.vertafore.com/resources/press-releases/vertafore-acquires-qq-solutions.


                                                  5
Case 9:21-cv-81323-DMM Document 1 Entered on FLSD Docket 07/30/2021 Page 6 of 21




         17.     Defendant Vertafore’s acquisition of QQ Solutions Inc. was premised upon its

  business model of aggregating vast amounts of data relating to consumers from various sources

  to create customer-concentric databases to facilitate its software, compiling that data in a usable

  format, and selling access to that information to those interested in making insurance decisions,

  and other entities that use those reports to make decisions about individuals in a range of areas.

  The source of data that fueled QQ Solutions Inc.’s technology, required for the actual continuous

  use of its software in order to maintain the integrity of the data, was the obtainment in bulk, on a

  continuous basis, of motor vehicle records,4 (hereinafter referred to as “MVRs”) held by the

  Florida Department of Highway Safety and Motor Vehicles, access and use of the data restricted

  by the Driver’s Privacy Protection Act, 18 U.S.C. §2721 et seq.5

         B.      Defendant Vertafore was not an “authorized recipient” to obtain Plaintiff
                 and Class Member’s motor vehicle records.

         18.     Defendant Vertafore surreptitiously obtained Plaintiff and the Putative Class

  Member’s motor vehicle records from the Florida Department of Highway Safety and Motor

  Vehicles, obtaining the records using QQ Solutions Inc’s “account routing number”, via an SFTP

  portal, using and redisclosing personal identifying information (“PII”) to third parties, a

  continuous operation since 2015, an action without legal authority, violating the Driver’s Privacy

  Protection Act, 18 U.S.C. §2721, et seq.

         19.     Congress enacted the DPPA to restrict access to personal information of



   4
     Driver’s Privacy Protection Act defines “motor vehicle record” to mean any record that
   pertains to a motor vehicle operator's permit, motor vehicle title, motor vehicle registration, or
   identification card issued by a department of motor vehicles, 18 U.S.C. §2725(1).
   5
    18 U.S.C. § 2721(a)-(c). Section 2721(a) is applicable to state departments of motor
   vehicles. See id. § 2721(a). Pursuant to section 2721(b), personal information may be
   disclosed to certain entities by a state department of motor vehicles. See id. § 2721(b).


                                                    6
Case 9:21-cv-81323-DMM Document 1 Entered on FLSD Docket 07/30/2021 Page 7 of 21




  individuals6 contained within motor vehicle records. One of the driving forces behind the passage

  of the DPPA was when an obsessive fan killed Rebecca Schaeffer, a television star, locating her

  home address from the DMV, using her license plate number to obtain her address, then he

  gunned her down on her doorstep. See 140 CONG. REC. H2,518, 2,522, 2,526 (daily ed. April

  20, 1994) (statements of Reps. Moran and Goss). Through the DPPA, certain entities' class of

  data use are effectively "highly offensive" per se. Personal information, while legally available

  to state departments of motor vehicles, and authorized persons and entities, is to be held in trust

  by them, disclosable only for certain prescribed purposes. Disclosure to unauthorized recipients

  of this data is the trust which could be violated, subjecting persons to the risk that their data will

  be used against them. Further harm could take the form of something as mundanely annoying as

  junk mail or as serious as identity theft, stalking, or battery.

          20.     The DPPA’s general prohibition on disclosure of personal information was

  subject to fourteen (14) exceptions7—the permissible purposes—which allowed for the limited

  disclosure of personal information contained within motor vehicle records. The DPPA also

  provided for liability for the obtain[ment], disclos[ure], or [use] of such records for unauthorized

  uses- a course of action, and a body of information, that was protected from improper access by

  state and federal law.8 Without remedy for its negligent use, consumer’s security and privacy


   6
     Generally, data released by the Florida Department of Highway Safety and Motor Vehicles
   to “Bulk Requestors,” can include identification cards that are issued to minor children.
   7
    One of the 14 exceptions is the Insurance Exception: “For use by any insurer or insurance
   support organization, or by a self-insured entity, or its agents, employees, or contractors, in
   connection with claims investigation activities, antifraud activities, rating or underwriting.”
   8
    The Driver’s Privacy Protection Act, 18 U.S.C. §2724(a) “sets forth the three elements
   giving rise to liability, i.e., that a defendant (1) knowingly obtained, disclosed or used
   personal information, (2) from a motor vehicle record, (3) for a purpose not permitted.
   Plaintiffs allege that the Defendants have used their personal information in a manner that

                                                     7
Case 9:21-cv-81323-DMM Document 1 Entered on FLSD Docket 07/30/2021 Page 8 of 21




  would be violated by a multitude of companies—companies they have never heard of, companies

  they have no relationship with, and companies they would never choose to trust with their motor

  vehicle records, let alone their PII.

          21.     QQ Solutions Inc. obtained bulk motor vehicle records from the Florida

  Department of Highway Safety and Motor Vehicles, obtaining the entire database, then periodic

  updates.9 QQ Solutions, Inc.’s agreement to obtain the motor vehicle records from the Florida

  Department of Highway Safety and Motor Vehicles, was referenced as the “Florida Department

  of Highway Safety and Motor Vehicles Contract,” a Memorandum of Understanding, (“MOU”)

  Driver License and/or Motor Vehicle Record Data Exchange, the contract identified as: DHSMV

  Contract No: HSMV-0118-15, the contract was dated 9/25/2014, the term of the MOU-09/29/14-

  09/29/2017.10

          22.     The MOU included contact information, certification of use, obligations, and a

  restriction which defined limitations as to acquisitions or mergers: “Not assign, sub-contract, or

  otherwise transfer its rights, duties, or obligations under this MOU without the express written

  consent and approval of the Providing Agency.” (DHSMV Contract No: HSMV-0118-15, page



   is prohibited by the DPPA, fulfilling the three requirements of the irreducible constitutional
   minimum of standing: an injury in fact (i.e., the invasion of an interest which is legally
   protected), which was caused by the Defendants, and which would be redressed by a
   judgment against the Defendants.
   9
    The Florida Department of Highway Safety and Motor Vehicles release of MVRs involves a
   private-public partnership, TML Information Services, Inc. owns and operates the computer
   hardware and software that allows remote interactive access to the databases of the Providing
   Agency for the Requesting Party.
   10
      A Florida Department of Highway Safety and Motor Vehicles’ response to an openrecords
   request revealed QQ Solutions obtained bulk MVRs, which included Driver License
   Transcripts (3-year), and Driver License Transcript (7-year or complete). QQ Solutions was
   also permitted to conduct Driver Record Searches.


                                                   8
Case 9:21-cv-81323-DMM Document 1 Entered on FLSD Docket 07/30/2021 Page 9 of 21




  4, section 5). The Defendant ignored these contractual obligations and continued to

  surreptitiously obtain Plaintiff and the Putative Class Member’s motor vehicle records from the

  Florida Department of Highway Safety and Motor Vehicles.

         23.     While the effect of acquisition or merger permitted the Purchaser’s successor in

  interest to be eligible to apply for obtainment of the MVRs, the MOU provided strict legal

  obligations required prior to purchasing a company which had previously acquired the motor

  vehicle record database.11 The Purchaser’s successor would be required to give timely notice of

  the planned acquisition, permit a representative of the Florida Department of Highway Safety

  and Motor Vehicles to determine if the successor had a DPPA permissible use to access the

  purchaser’s MVR database of restricted consumer data; moreover, rule out any non-permissible

  uses such as direct marketing.12 Since Defendant acts as a “Bulk Requestor”, and a “Bulk Re-

  Seller,” of the motor vehicle records, referencing a person or entity that obtains the entire

  database of motor vehicle records, and periodic updates, from State Department of Motor

  Vehicles, then rediscloses such in bulk to “authorized recipients.” additional scrutiny would be

  applied.

         C.      Defendant Vertafore Knowingly “Re-Disclosed” Plaintiff and Class
                 Member’s motor vehicle records.

         24.     Defendant Vertafore re-disclosed Plaintiff and Class Member’s motor vehicle

  records to its customers, the more than 20,000 Insurance agencies, some 1,000 carriers, and


    “This MOU may be subsequently amended by written agreement between the Parties. Any
   11

   change, alteration, deletion, or addition to the terms set forth in this MOU and its numbered
   addendums must be by written agreement executed by both Parties.” (See MOU, Section VIII,
   Amendments, pg. 6).
   12
     For bulk distribution for surveys, marketing or solicitations if the State has obtained
   the express consent of the person to whom such personal information pertains, 18 U.S. Code §
   2721(b)(12).


                                                  9
Case 9:21-cv-81323-DMM Document 1 Entered on FLSD Docket 07/30/2021 Page 10 of 21




   managing general agents, occurring over a period of years, the unauthorized use and redisclosure

   continuing to date. This redisclosure was in violation of the Driver’s Privacy Protection Act, 18

   U.S.C. §2721 et seq. because Defendant Vertafore did not possess a legal right to obtain the

   Plaintiff and Class Member’s motor vehicle records. Lastly, but most importantly, the

   unauthorized dissemination of Plaintiff and Class Member’s motor vehicle records to third

   parties, a redisclosure in and of itself.

           25.     The term “disclose” is first used in subsection (a), in the statutory prohibition on

   initial disclosures, 18 U.S.C. §Section 2721(a), “shall not knowingly disclose or otherwise make

   available to any person or entity personal information about any individual obtained by the

   department in connection with a motor vehicle record.” In that section, the statute forbids a state

   DMV from “knowingly disclos[ing] or otherwise mak[ing] available to any person or entity”

   protected personal information. By attaching the terms “or otherwise make available” to the term

   “disclose” Congress intended to regulate the entire process of access to, and dissemination of,

   motor vehicle records. The statute's later use of the term “disclose,” and of “redisclose,” is a

   short-handed reference back to subsection (a). Congress’ employed broad language to define and

   regulate disclosures intended to include within the statute's reach the kind of re-disclosure of PII

   that occurred here, namely, redisclosure of motor vehicle records from Defendant Vertafore to

   its customers, motor vehicle records not authorized to be obtained, and Defendant Vertafore

   permitting, or otherwise authorizing the electronic transfer of motor vehicle records to third-

   parties, a redisclosure.

           26.     The terms “disclose” or “re-disclose” are also not limited as to take the act of

   publication of protected information outside the statute's reach because no specific recipient was

   involved in the occurrence. Defendant Vertafore’s action, re-disclosing the motor vehicle records



                                                    10
Case 9:21-cv-81323-DMM Document 1 Entered on FLSD Docket 07/30/2021 Page 11 of 21




   to third-party servers, its customers, servers without adequate security, and servers susceptible to

   additional unauthorized access by unknown parties. This voluntary action, not knowledge of

   illegality or potential consequences, is sufficient to satisfy the mens rea element of the DPPA.

          27.     One of Defendant Vertafore’s software products, RiskMatch™, a product which

   claimed within its patent: “Methods are disclosed for providing leads for insurance market

   participants,“13 Such redisclosure of Plaintiff and Putative Class Member’s MVR data as a direct

   marketing lead for insurance market participants was in violation of the Driver’s Privacy

   Protection Act, 18 U.S.C. §2721 et seq.

          D.      Defendant Vertafore’s Business Practices Harmed Plaintiff and Class
                  Members

          28.      As a result of the Defendant Vertafore’s business practices, Plaintiff and the Class

   have been harmed, and shall be harmed, in several ways: (i) Defendant Vertafore knowingly

   obtained, used, and redisclosed Plaintiff and Class Members’ personal information contained

   within motor vehicle records obtained from the Florida Department of Highway Safety and

   Motor Vehicles, without authorization, personal identifying information which is inherently

   sensitive, protected by Federal Statute, acts performed which violate the legislative intent of the

   U.S. Congress. and data that is immutable, once compromised, is compromised forever-as the

   legislative findings in the DPPA reflect. (ii) Plaintiff and Class Members have lost control of

   their protected personal data, failing to receive the benefit of data privacy and protection as

   promised when they provided their personal information to the Florida Department of Highway

   Safety and Motor Vehicles, their personal identifying information downloaded to servers of


    13
     Syed, Kabir, U.S. Patent No: 8,666,788, Systems and methods for facilitating an insurance
    marketplace for negotiations among brokers and insurance carriers (Feb. 8, 2013). Use of
    motor vehicle records, obtained from the State Department of Motor Vehicles, for direct
    marketing is strictly prohibited by the DPPA.


                                                    11
Case 9:21-cv-81323-DMM Document 1 Entered on FLSD Docket 07/30/2021 Page 12 of 21




   unknown third parties, authorized or not, by the Defendant, to servers, secured or not. (iii)

   Plaintiff and Class Members face an imminent and ongoing risk and fear involving not only their

   own personal security, but that of family members residing at their household.

          29.     Defendant Vertafore’s activities occurred throughout the State of Florida,

   knowingly obtaining the motor vehicle records of Plaintiff and the Class Members from the

   Florida Department of Highway Safety and Motor Vehicles accessing the QQ Solutions Inc/s

   SFTP portal- a course of action that was unauthorized, and a body of information that is protected

   from access and disclosure by federal law. These activities are undisputed by Defendant

   Vertafore. The heightened privacy and safety concerns generated by the obtain[ment],

   disclos[ure], or [use] of such records, without authorization, is apparent in U.S. law, creating

   restrictive consent standards.

          30.     Plaintiff and the Class Members have a relevant interest as individuals to control

   information contained within motor vehicle records concerning their personal identifying

   information, the relevant harm if not protected, an invasion of their privacy. This intangible harm

   has a close relationship to a harm that traditionally provided a basis for suit in the Anglo-

   American legal system. In enacting the Driver’s Privacy Protection Act, 18 U.S.C. §2721 et seq.,

   Congress recognized the potential harm to privacy from the unauthorized access to drivers'

   personal information. This intangible harm associated with the violation of the DPPA's

   substantive protections is consonant with the common law tradition of lawsuits for invasion of

   privacy, an “Intrusion upon seclusion” or “intrusion into private affairs” interfering with a

   person’s “zone of privacy.” Without remedy, Plaintiff and Class Members will continue to be

   violated by Defendant Vertafore.

          31.     Defendant Vertafore engaged in widespread commercial usage, knowingly using



                                                    12
Case 9:21-cv-81323-DMM Document 1 Entered on FLSD Docket 07/30/2021 Page 13 of 21




   Plaintiff and the Class Members’ motor vehicle records, for its own benefit, without Plaintiff’

   and Class Members’ knowledge, authorization, or consent, nor that of the Florida Department of

   Highway Safety and Motor Vehicles. Defendant Vertafore used its software to create databases

   of Personal Information, derived in whole or part, from data contained in the motor vehicle

   records, data afforded special attention due to the consequences that may flow from its re-

   disclosure. Further, through its practices, Defendant was able to raise its profile with many

   companies, enabling Defendant to attract business, increase its prospective revenue, secure

   investment funding, and thereby profit from its conduct described herein.

          32.     Defendant Vertafore then knowingly re-disclosed Plaintiff and Class Member’s

   motor vehicle records within its software to third parties, knowingly redisclosing that data to

   more than 20,000 Insurance agencies, some 1,000 carriers, and managing general agents.

   Defendant Vertafore redisclosed Plaintiff and Class Member’s Personal Identifying Information

   within the agency management and content management integration system that links agency

   management system domain entities (such as clients, policies, claims, vendors) to content

   management system. Such conduct constitutes redisclosure, a highly offensive and dangerous

   invasion of Plaintiff and the Class Member’s privacy.

                                             VIII.
                                      CLASS ALLEGATIONS

          33.     Pursuant to Rule 23 of the Federal Rules of Civil Procedure, Plaintiff brings this

   action on behalf of herself and a proposed class of similarly-situated individuals.

          34.     Plaintiff Demetros seeks to represent a class involving all individuals that had

   Defendant surreptitiously obtain their motor vehicle records obtained from the Florida

   Department of Highway Safety and Motor Vehicles, without authorization or express written

   consent, using QQ Solutions Inc.’s FTP access code to obtain such information, then using and


                                                   13
Case 9:21-cv-81323-DMM Document 1 Entered on FLSD Docket 07/30/2021 Page 14 of 21




   redisclosing such information to third-parties, seeking liquidated damages in the amount of

   $2500 each.

          35.     Plaintiff seeks certification of the following class (the “Class”):

                                          FLORIDA CLASS

          All natural persons, who, on or after, four (4) years prior to the date of the
          complaint, through its final disposition, (the “Class Period”) had Defendant
          Vertafore obtain their motor vehicle records from the Florida Department of
          Highway Safety and Motor Vehicles to use and re-disclose, without
          authorization or written consent, and seek liquidated damages in the amount
          of $2500 each, pursuant to 18 U.S.C. §2724(b)(1), et seq.

          36.     Plaintiff reserves the right to revise these definitions of the class based on facts

   they learn as litigation progresses.

          37.     Excluded from the class are the Defendant, its employees, officers, directors,

   agent, legal representatives, heirs, assigns, successors, individual or corporate entities acting

   within a partnership, joint venture, trust, association, union, subsidiaries, whether wholly or

   partially owned, divisions, whether incorporated or not, affiliates, branches, joint ventures,

   franchises, operations under assumed names, websites, and entities over which Defendant

   exercises supervision or control, or group of individuals associated in fact, although not a legal

   entity, or other legal entity, in addition to Plaintiff’s legal counsel, employees, and their

   immediate family, the judicial officers and their immediate family, and associated court staff

   assigned to this case, and all persons within the third degree of consanguinity, to any such

   persons.

          38.     Certification of a class under Fed. R. Civ. P. 23 is appropriate because Plaintiff

   and the putative Class Members have satisfied Rule 23’s requirements, questions of law and fact

   that are common to the Class that predominate over any questions affecting only individual

   members of the Class, and a class action is superior to all other available methods for fair and

                                                    14
Case 9:21-cv-81323-DMM Document 1 Entered on FLSD Docket 07/30/2021 Page 15 of 21




   efficient adjudication of this controversy in fact, the wrongs suffered and remedies sought by

   Plaintiff and the other members of the Class are premised upon the same evidence.

            39.     Numerosity: Federal Rule of Civil Procedure 23(a)(1). The members of the

   Classes are so numerous and geographically dispersed that individual joinder of all Class

   Members is impracticable. Plaintiff is informed and believes there are millions of Class

   Members. Those individuals’ names and addresses identified in the Class definitions are

   identifiable from the information and records in the custody of the Defendant and Florida

   Department of Highway Safety and Motor Vehicles, which provided motor vehicle records to

   Defendant, and Class Members may be notified of the pendency of this action by recognized,

   Court-approved notice dissemination methods.14

            40.     Commonality and Predominance: Federal Rules of Civil Procedure 23(a)(2)

   and 23(b)(3). As to the Class, this action involves common questions of law and fact, which

   predominate over any questions affecting individual Class Members, including:

                    a. whether Defendant Vertafore obtained Plaintiff and Class Member’s
                       motor vehicle records from the Florida Department of Highway Safety
                       and Motor Vehicles, without authorization or express written consent,
                       surreptitiously using QQ Solutions Inc.’s FTP access code to obtain
                       such information, then using and redisclosing such information to third-
                       parties.

                    b. whether Defendant Vertafore acted knowingly when Defendant
                       Vertafore obtained Plaintiff and Class Member’s motor vehicle records
                       from the Florida Department of Highway Safety and Motor Vehicles,
                       without authorization or express written consent, surreptitiously using
                       QQ Solutions Inc.’s FTP access code to obtain such information, then
                       using and redisclosing such information to third-parties.

                    c. whether Defendant Vertafore qualified for a DPPA permissible use
                       when Defendant Vertafore obtained Plaintiff and Class Member’s motor
                       vehicle records from the Florida Department of Highway Safety and
                       Motor Vehicles, without authorization or express written consent,
                       surreptitiously using QQ Solutions Inc.’s FTP access code to obtain
    14
         The proposed Florida Class is estimated to be about 17 million residents.
                                                    15
Case 9:21-cv-81323-DMM Document 1 Entered on FLSD Docket 07/30/2021 Page 16 of 21




                        such information, then using and redisclosing such information to third-
                        parties.

                     d. whether Defendant Vertafore’s conduct described herein violates the
                        Driver’s Privacy Protection Act, 18 U.S.C. §2721.

                     e. the nature and extent of Plaintiff’ and Class Member’s statutory
                        damages, liquidated damages of $2500.00, that Defendant is liable for,
                        and legally obligated to Plaintiff and Class Members.

                     f. whether Plaintiff and Class Members are entitled to appropriate
                        injunctive relief against Defendant Vertafore; and

                     g. whether punitive damages are appropriate.


          41.        Typicality: Federal Rule of Civil Procedure 23(a)(3). As to the Class, Plaintiff’

   claims are typical of other Class Members’ claims because Plaintiff and Class Members are

   subjected to the same allegedly unlawful conduct and damaged in the same way.

          42.        Adequacy of Representation: Federal Rule of Civil Procedure 23(a)(4).

   Plaintiff is an adequate class representative because her interests do not conflict with the interests

   of Class Members who they seek to represent, and Plaintiff intend to prosecute this action

   vigorously. Plaintiff have retained counsels competent and experienced in complex class action

   litigation. The Class Member’s interests will be fairly and adequately protected by Plaintiff and

   their counsels.

          43.        Declaratory and Injunctive Relief: Federal Rule of Civil Procedure 23(b)(2).

   Defendant Vertafore’s conduct, as complained of herein, is generally applicable to the Class,

   thereby making appropriate final injunctive relief or corresponding declaratory relief with respect

   to the Class as a whole. The prosecution of separate actions by individual Class Members would

   create a risk of inconsistent or varying adjudications with respect to individual Class Members

   that would establish incompatible standards of conduct for Defendant Vertafore. Such individual



                                                     16
Case 9:21-cv-81323-DMM Document 1 Entered on FLSD Docket 07/30/2021 Page 17 of 21




   actions would create a risk of adjudications that would be dispositive of the interests of other

   Class Members and impair their interests. Defendant Vertafore has acted and/or refused to act on

   grounds generally applicable to the Class, making final injunctive relief or corresponding

   declaratory relief appropriate.

          44.     Superiority: Federal Rule of Civil Procedure 23(b)(3). A class action is

   superior to any other available means for the fair and efficient adjudication of this controversy,

   and no unusual difficulties are likely to be encountered in the management of this class action.

   The damages or other financial detriment suffered by Plaintiff and Class Members are relatively

   small compared to the burden and expense that would be required to individually litigate their

   claims against Defendant Vertafore, so it would be impracticable for Class Members to

   individually seek redress for Defendant Vertafore’s wrongful conduct. Even if Class Members

   could afford the cost of litigation, the court system could not. Individualized litigation creates a

   potential for inconsistent or contradictory judgments and increases the delay and expense to all

   parties and the court system. By contrast, the class action device presents far fewer management

   difficulties and provides the benefits of single adjudication, economies of scale, and

   comprehensive supervision by a single court.

          45.     Issue Certification: Federal Rule of Civil Procedure 23(c)(4).                 In the

   alternative to certification under either Rule 23(b)(2) or Rule 23(b)(3), an action may be brought

   pursuant to Rule 23(c)(4) of the Federal Rules of Civil Procedure for particular issues of law and

   fact, which are common to the class, that will drive the ultimate resolution of the action.




                                                    17
Case 9:21-cv-81323-DMM Document 1 Entered on FLSD Docket 07/30/2021 Page 18 of 21




                                          CAUSE OF ACTION
                                       FIRST CAUSE OF ACTION

           Violations of the Driver’s Privacy Protection Act, § 18 U.S.C. § 2721, et. seq.
              (On Behalf of the Plaintiff and the Putative Class against Defendant)

           46.     Plaintiff realleges, and incorporates by reference, all preceding allegations as if

   fully set forth herein.

           47.     As set forth herein, Defendant violated the Driver’s Privacy Protection Act, 18

   U.S.C. § 2721, et. seq. by engaging in the acts alleged in this complaint.

           48.     Driver’s Privacy Protection Act, 18 U.S.C. §2721, et seq., “Prohibition on release

   and use of certain personal information from State motor vehicle records,” regulates persons or

   entities’ obtainment and re-disclosure of personal information gathered by State Departments of

   Motor Vehicles. Driver’s Privacy Protection Act creates a private cause of action for a “person”

   whose personal information was knowingly obtained, disclosed, or used, from a motor vehicle

   report, “for a purpose not permitted under This chapter,” 18 U.S.C. § 2724(a).

           49.     Driver’s Privacy Protection Act regulates representations made to Florida

   Department of Highway Safety and Motor Vehicles by persons or entities requesting access to

   motor vehicle records,” False Representation.—It shall be unlawful for any person to make false

   representation to obtain any personal information from an individual’s motor vehicle record”, a

   violation of 18 U.S.C. §2722 (b).

           50.     Driver’s Privacy Protection Act defines "motor vehicle record" to mean “any

   record that pertains to a motor vehicle operator's permit, motor vehicle title, motor vehicle

   registration, or identification card issued by a department of motor vehicles,” 18 U.S.C. §2725(1).

   Defendant Vertafore obtained motor vehicle records from the Florida Department of Highway

   Safety and Motor Vehicles. Plaintiff and Class Members’ motor vehicle records and constitute


                                                    18
Case 9:21-cv-81323-DMM Document 1 Entered on FLSD Docket 07/30/2021 Page 19 of 21




   “motor vehicle record[s]” as defined by the Driver’s Privacy Protection Act.

          51.     Driver’s Privacy Protection Act defines "person" to mean “an individual,

   organization or entity,” 18 U.S.C. §2725(2). Defendant Vertafore is an organization. Plaintiff and

   Class Members are “person[s]” as defined by the Driver’s Privacy Protection Act.

          52.     Driver’s Privacy Protection Act defines "personal information" to mean

   “information that identifies an individual, including an individual's photograph, social security

   number, driver identification number, name, address (but not the 5-digit zip code), telephone

   number, and medical or disability information, but does not include information on vehicular

   accidents, driving violations, and driver's status,” 18 U.S.C. §2725(3). Plaintiff and Class

   Members’ motor vehicle records were obtained by Defendant Vertafore and constitute "personal

   information" as defined by the Driver’s Privacy Protection Act.

          53.     Defendant violated the Driver’s Privacy Protection Act, § 18 U.S.C. §2721 et seq.,

   making false representations to the Florida Department of Highway Safety and Motor Vehicles

   as set forth herein, knowingly obtaining, using, and re-disclosing millions of motor vehicle

   records of the Plaintiff and Class Members’ motor vehicle records, without authorization or

   written consent. surreptitiously using QQ Solutions Inc.’s FTP access code to obtain such

   information, then using and redisclosing such information to third-parties. Defendant Vertafore

   continued to knowingly obtain, use, and re-disclose the motor vehicle records, falsely

   representing to the Florida Department of Highway Safety and Motor Vehicles it was an

   “authorized recipient,” a violation of 18 U.S.C. §2722 (b).

          54.     Driver’s Privacy Protection Act describes the term “disclose” in subsection (a),

   statutory prohibition on initial disclosures, “shall not knowingly disclose or otherwise make

   available to any person or entity personal information about any individual obtained by the



                                                   19
Case 9:21-cv-81323-DMM Document 1 Entered on FLSD Docket 07/30/2021 Page 20 of 21




   department in connection with a motor vehicle record,” 18 U.S.C. §Section 2721(a). The statute's

   later use of the term “disclose,” and of “redisclose,” is a reference back to subsection (a).

   Nondisclosure of personal information is the default rule. See 18 U.S.C. § 2721(a) (In general,

   the DPPA never explicitly listed any prohibited uses; rather, it prohibited disclosure of personal

   information except the fourteen permissible uses enumerated in section 2721(b)).

          55.      Plaintiff and the Class have suffered harm, as alleged herein, and pursuant to 18

   U.S.C. § 2724(b)(1), are entitled to actual damages, but seek only liquidated damages in the

   amount of $2,500 each.

          56.      Plaintiff and the Class, pursuant to 18 U.S.C. § 2724(b)(1), are also entitled to

   preliminary, equitable, and declaratory relief, punitive damages, reasonable attorneys' fees, and

   Defendant’s profits obtained from the above-described violations. Unless restrained and

   enjoined, Defendant will continue to commit such acts. Plaintiff’s remedy at law is not adequate

   to compensate her for these inflicted and threatened injuries, entitling Plaintiff to remedies

   including injunctive relief as provided by 18 U.S.C. § 2724(b)(1).

          57.      All of the acts and activities of Defendant, as described herein, were performed

   knowingly.

          58.      As a direct and proximate result of the aforesaid acts and activities of Defendant,

   Plaintiff have been caused to sustain harm thereby, and seek redress thereof.

                                        PRAYER FOR RELIEF

   WHEREFORE, Plaintiff, individually, and on behalf of all others similarly situated,

   respectfully prays for judgment against Defendant as follows:


                a. For an order certifying that this action may be maintained as a class action
                   under Rule 23 of the Federal Rules of Civil Procedure;



                                                    20
Case 9:21-cv-81323-DMM Document 1 Entered on FLSD Docket 07/30/2021 Page 21 of 21




           b. For an order designating Plaintiff as representative of the class and the
              undersigned as class counsel;

           c. For a declaration that Defendant’s actions violated the Driver’s Privacy
              Protection Act, 18 U.S.C. § 2721, and for liquidated damages, but not less
              than liquidated damages in the amount of $2,500 for each Plaintiff and each
              member of the Class and remedies available as a result of Defendant’s
              violations of the DPPA;

           d. Injunctive relief as appropriate and determined by the Court;

           e. Costs and expenses of the litigation and reasonable attorneys’ fees;

           f. For pre- and post-judgment interest as allowed by law; and

           g. For such other relief as the Court may deem just and proper.

                                 JURY TRIAL DEMANDED

                                       Dated: July 30, 2021

                                       Respectfully submitted,

                                       /s/ Eli J. Hare
                                       Adam J. Levitt (to file for admission Pro Hac Vice)
                                       Amy E. Keller (to file for admission Pro Hac Vice)
                                       James Ulwick (to file for admission Pro Hac Vice)
                                       Eli J. Hare (FL Bar. No. 1021401)
                                       DICELLO LEVITT GUTZLER LLC
                                       Ten North Dearborn Street, Sixth Floor
                                       Chicago, Illinois 60602
                                       Telephone: (312) 214-7900
                                       alevitt@dicellolevitt.com
                                       akeller@dicellolevitt.com
                                       julwick@dicellolevitt.com
                                       ehare@dicellolevitt.com

                                       Joseph Malley (to file for admission Pro Hac Vice)
                                       LAW OFFICE OF JOSEPH H. MALLEY, P.C.
                                       1045 North Zang Boulevard
                                       Dallas, Texas 75208
                                       Telephone: (214) 943-6100
                                       malleylaw@gmail.com

                                       Counsel for Plaintiff Antonia Demetros,
                                       individually, and on behalf of a class
                                       of similarly situated individuals.

                                               21
